Citation Nr: 0405242	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If a report of the following has not 
been associated with the veteran's claims 
folder, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded the 
following examination and to get the 
following opinion:  

A.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
entitlement to service connection for a 
back disorder, have an appropriate VA 
physician, such as an orthopedist, review 
the claims folders (including relevant 
history, complaints, findings, and 
diagnoses as recorded in the pertinent 
records) and express an opinion as to the 
following question:  

Is it as likely than not (as 
distinguished from mere possibility) that 
appellant currently has a back disability 
that (a) had its onset in military 
service or within a one-year period after 
service, or (b) is related to any 
service-connected disabilities?  

If the answer is in the negative, this 
should be specifically stated for the 
record.  

It should be pointed out that service 
connection is currently in effect for 
diabetes mellitus, sinusitis with 
deviated septum, tinnitus, pilonidal cyst 
postoperative residuals, right mid-lung 
granuloma, and bilateral sensorineural 
hearing loss.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

B.  With respect to the issue of 
entitlement to service connection for a 
prostate disorder, have an appropriate VA 
physician, such as a urologist, review 
the claims folders (including relevant 
history, complaints, findings, and 
diagnoses as recorded in the pertinent 
records) and express an opinion as to the 
following question:  

Is it as likely than not (as 
distinguished from mere possibility) that 
appellant currently has a prostate 
disorder that (a) had its onset in 
military service, or (b) is related to 
any service-connected disabilities?  

If the answer is in the negative, this 
should be specifically stated for the 
record.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.  

Send the claims folders to the examiners 
for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



